Citation Nr: 1540159	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for right knee condition.

5.  Entitlement to service connection for left knee condition.

6.  Entitlement to service connection for bilateral peripheral neuropathy, lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The appellant's DD Form 214 indicates service from February 28, 1964 to July 10, 1964, as well as service in the reserves from July 10, 1964 to January 19, 1970.  The Board makes no finding with respect to whether the appellant's service from February 28, 1964 to July 10, 1964 was active duty service or ACDUTRA but will report what is indicated in the military documentation.

These matters are before the Board of Veterans' Appeals  (Board) on appeal of a July 2007 decision and a May 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The RO issued a May 2015 rating decision denying entitlement to service connection for heart disease, sleep apnea, right and left knee conditions, and peripheral neuropathy of the lower extremities.  The appellant filed a timely Notice of Disagreement (NOD) in July 2015.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the July 2015 NOD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for heart disease, sleep apnea, right and left knee conditions, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The appellant did not have active duty service during a period of war; regardless of the resolution of his service connection claims, his service from February 28, 1964 to July 10, 1964 was not during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West. 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.105, 3.203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

To the extent that it is applicable, the Board further finds that the appellant and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the appellant and his representative related in great detail why they believed he was entitled to nonservice-connected pension.  It is also clear from the lay statements provided by the appellant that they understood the type of evidence that would be most helpful to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the appellant and the arguments raised by the appellant and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the appellant understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the appellant's claim.

As noted above, the appellant also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II. Nonservice-connected Pension

Pension benefits are payable to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if a veteran: (i) served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or (ii) served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or (iii) served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or (iv) served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and (v) meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and (vi)(A) is age 65 or older; or (B) is permanently and totally disabled from nonservice-connected disability not due to such veteran's own willful misconduct. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).

In the case of a veteran who served in the Republic of Vietnam, the Vietnam War includes the period from February 28, 1961 to May 7, 1975.  For all other veterans, the Vietnam era began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a).

In this case, the appellant's DD Form 214 indicates a period of service from February 28, 1964 to July 10, 1964.  The DD Form 214 indicates that the appellant completed 20/26 weeks of ACDUTRA during this period of service.  In addition, the appellant also served in the reserves from July 10, 1964 to January 19, 1970, but there is no indication of ACDUTRA, let alone for the qualifying duration, during this time. 

With respect to the period of service from February 28, 1964 to July 10, 1964, as there is no evidence that the appellant served within the Republic of Vietnam, it falls outside of the Vietnam war era.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).  Thus it does not meet the requirements for nonservice-connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).

As the appellant does not meet the requirement for service under 38 U.S.C.A. § 1521(j), there is no basic entitlement to pension benefits.  Accordingly, the claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

As previously discussed, a SOC was not issued with respect to the appellant's service connection claims for heart disease, sleep apnea, right and left knee conditions, and peripheral neuropathy of the lower extremities.  The appellant did submit an appropriate notice of disagreement (NOD) after the May 2015 rating decision denying service connection for those issues.  As a SOC was not issued, the Board does not have jurisdiction over the matter, and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the appellant's service connection claims for heart disease, sleep apnea, right and left knee conditions, and peripheral neuropathy of the lower extremities.  Only if the appellant perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


